Matter of Gabriel J. (Stacey J.) (2015 NY Slip Op 03611)





Matter of Gabriel J. (Stacey J.)


2015 NY Slip Op 03611


Decided on April 30, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2015

Acosta, J.P., Saxe, DeGrasse, Richter, JJ.


14975

[*1] In re Gabriel J., and Others, Children Under Eighteen Years of Age, etc.,
andStacey J., Respondent-Appellant, Commissioner of Social Services of the City of New York, Petitioner-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Drake A. Colley of counsel), for respondent.
Andrew J. Baer, New York, attorney for the children Gabriel J, Hezekiah J., Jeremiah J. and Joshua J.
Tamara A. Steckler, The Legal Aid Society, New York (Patricia Colella of counsel), attorney for the child Ezekiel J.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the child Isaiah J.

Order, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about November 22, 2013, which, after a hearing, determined that respondent mother had neglected the six subject children, unanimously affirmed, without costs.
A preponderance of the evidence supports the finding that respondent mother's boyfriend inflicted excessive corporal
punishment on three of the children (see Family Ct Act §§ 1012[f][i][B]; 1046[b][i]), and that respondent mother knew or should have known about the abuse but failed to take any steps to protect those children (see Matter of Gabriel J. [O'Neill H.], 99 AD3d 543, 544 [1st Dept 2012], lv dismissed 20 NY3d 999 [2013]). The children's out-of-court statements were cross-corroborated by each other's statements to the agency's caseworker, and by the caseworker's observation of an injury sustained by one of the children (see Matter of Jasmine A. [Albert G.], 120 AD3d 1125, 1125 [1st Dept 2014]; Matter of Carmine G. [Franklin G.], 115 AD3d 594, 594 [1st Dept 2014]). The caseworker also testified that the mother had acknowledged knowing about incidents in which the boyfriend punched one child in the head and struck another in the mouth, and that she did not address the situation. Further, the mother's behavior towards the three children who were subject to excessive corporal punishment "demonstrates a sufficiently faulty understanding of her parental duties to warrant an inference of an ongoing danger" to all of the children (Matter of Cevon W. [Talisha W.], 110 AD3d 542 [1st Dept 2013]).
The caseworkers' testimony concerning unsanitary conditions in the apartment was insufficient standing alone to provide an
independent ground for finding neglect (see Matter of Clydeane C. [Annetta C.], 74 AD3d 486, 487 [1st Dept 2010]; Matter of Iyanah D., 65 AD3d 927, 927 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 30, 2015
CLERK